NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JAN 22 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN MAGANA-PARDO,                             No.    15-71151

                Petitioner,                      Agency No. A027-581-834

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Martin Magana-Pardo, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture and thus is not entitled to

relief from his reinstated removal order. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings.

Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We deny the petition

for review.

      Substantial evidence supports the IJ’s determination that Magana-Pardo

failed to demonstrate a reasonable possibility of persecution on account of a

protected ground. See Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003)

(possibility of future persecution “too speculative”).

      Substantial evidence also supports the IJ’s determination that Magana-Pardo

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Mexico. See Zheng v. Holder, 644 F.3d 829,

835-36 (9th Cir. 2011) (fear of torture speculative).

      We reject Magana Pardo’s contention that the IJ failed to consider evidence.

      PETITION FOR REVIEW DENIED.




                                          2                                     15-71151